                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION

DENISE BANGART, on behalf of herself
and those similarly situated,

       Plaintiff,
                                               CASE NO.:
                      vs.

HEARTLAND FINANCIAL USA, INC., a
Foreign Business Corporation,

      Defendant.
____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL
                             (Collective Action Complaint)

       Plaintiff, DENISE BANGART, on behalf of herself and those similarly situated, by and

through the undersigned attorneys, sue the Defendant, HEARTLAND FINANCIAL USA, INC., a

Foreign Business Corporation, and alleges:

       1.      Plaintiff was an employee of Defendant and brings this action for unpaid overtime

compensation, liquidated damages, and other relief under the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b) (“FLSA”).

                                                Parties

       2.      Plaintiff was a Mortgage Loan Originator (“MLO”) who worked for Defendant in

Calumet County, Wisconsin.

       3.      Defendant owns and operates(d) at least nineteen (19) banking locations throughout

the state of Wisconsin.




            Case 2:19-cv-01021-JPS Filed 07/17/19 Page 1 of 7 Document 1
        4.       Plaintiff, DENISE BANGART, worked for Defendant 1 as a Mortgage Loan

Originator from approximately July 2009 to February 2, 2019, at Defendant’s Chilton banking

location.

        5.       Defendant, HEARTLAND FINANCIAL USA, INC., is a Foreign Business

Corporation, that operates in Wisconsin and is therefore within the jurisdiction of this Court.

                                                 Jurisdiction

        6.       This action is brought under the FLSA to recover from Defendant overtime

compensation, liquidated damages, and reasonable attorneys’ fees and costs. This action is intended

to include each and every Mortgage Loan Officer (“MLO”) who worked for Defendant at any

Wisconsin Bank and Trust location at any time within the two (2) year period (i.e. from January

2017 to January 2, 2019) (hereinafter “the relevant period”).

        7.       This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

                                             Factual Allegations

        8.       At all material times relevant to this action, Defendant was an enterprise covered by

the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

        9.       Defendant earned more than $500,000.00 per year in gross earnings during 2017.

        10.      Defendant earned more than $500,000in gross earnings during 2018.

        11.      Defendant employed at least two (2) employees engaged in interstate commerce

during 2017.



        1
         Plaintiff was hired by Wisconsin Bank and Trust on or around July 1998. Defendant later
acquired Wisconsin Bank and Trust. Plaintiff has been employed with Defendant at all material times


                                                       2

              Case 2:19-cv-01021-JPS Filed 07/17/19 Page 2 of 7 Document 1
        12.      Defendant employed at least two (2) employee engaged in interstate commerce

during 2018.

        13.      Additionally, Plaintiff was engaged in interstate commerce during her employment

with Defendant because of her use of computers, telephones, email and other banking equipment

which transmitted communications and currency throughout interstate commerce.

        14.      Plaintiff also routinely and regularly handled goods, materials and supplies which

had travelled in interstate commerce.

        15.      At all times relevant to this action, Defendant failed to comply with 29 U.S.C.

§§201-209.

        16.      During her employment with Defendant, Plaintiff and those similarly situated MLOs

often times worked in excess of sixty (60) to seventy (70) hours per week.

        17.      During her employment with Defendant, Plaintiff and those similarly situated MLOs

often times worked off-the-clock either because they were told to or they were expected to do so.

        18.      During her employment with Defendant, Plaintiff and those similarly situated MLOs

often were required to clock in from 9:00 a.m. to 5:00 p.m. but perform work for Defendant from

8:30 a.m. to 10:00 p.m.

        19.      During her employment with Defendant, Plaintiff and those similarly situated MLOs

often times reported to work early or stayed late for meetings that were not counted as compensable

work hours.

        20.      During her employment with Defendant, Plaintiff and those similarly situated MLOs

often traveled between job tasks or assignments in the day but were not paid for the travel time



(2017-19) that are the subject of this lawsuit.


                                                     3

              Case 2:19-cv-01021-JPS Filed 07/17/19 Page 3 of 7 Document 1
between jobs or assignments.

        21.      Defendant was aware of this practice and continued to pressure and force their

MLOs to perform work without compensating them for all hours worked in accordance with the

law.

        22.      In fact, Plaintiff and those similarly situated MLOs were told by Defendant that they

could no longer claim overtime hours.

        23.      Because of this practice, Plaintiff and those similarly situated MLOs were not paid

complete overtime compensation for all overtime hours worked by them.

        24.      Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff and other similarly situated MLOs are in the

possession and custody of Defendant.

                                COLLECTIVE ACTION ALLEGATIONS

        25.      The additional persons who may become plaintiffs in this action are employees who

held positions similarly situated to Plaintiff and who suffered from the same pay practice of

performing work in excess of forty (40) hours per week without being paid complete overtime

compensation for overtime hours worked by them.

        26.      Plaintiff and the class members performed the same or similar job duties as one

another in that they provided mortgage loan services for Defendant.

        27.      Plaintiff and the class members met with applicants, obtained information for loan

applications, answered questions about the process, and assisted in getting loan approved within

specified limits subject to additional qualifications.

        28.      Plaintiff and the class members were required to work in excess of forty (40) hours




                                                         4

              Case 2:19-cv-01021-JPS Filed 07/17/19 Page 4 of 7 Document 1
per week without being compensated for all overtime hours worked in violation of the FLSA.

        29.      Further, as a result of Defendant’s common policy violations, Plaintiff and the

class members were subjected to the same pay provisions in that they were subject to working in

excess of forty (40) hours per week without receiving proper overtime compensation.

        30.      Thus, the class members are similar regarding their wages for the same reasons as

Plaintiff.

        31.      These policies or practices were applicable to Plaintiff and the class members.

Application of these policies or practices does not depend on the personal circumstances of

Plaintiff or those joining this lawsuit. Rather, the same policies or practices which resulted in the

non-payment of statutorily mandated overtime compensation to Plaintiff apply to all class

members. Accordingly, the class members are properly defined as:

        All Mortgage Loan Officer who worked for Defendant at its Wisconsin Bank
        and Trust locations between January 2017 and January 2, 2019

        32.      Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay Plaintiff and the class members at the statutorily prescribed

overtime compensation rate.

        33.      Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

        34.      During the relevant period, Defendant violated § 7(a)(1), § 15(a)(2) and § 203(m),

by employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for one or more workweeks without




                                                     5

              Case 2:19-cv-01021-JPS Filed 07/17/19 Page 5 of 7 Document 1
compensating such employees for their overtime hours worked at the statutorily prescribed rate

within a work week during one or more weeks.

         35.      Defendant acted willfully in failing to pay Plaintiff and the class members in

accordance with the law.

                      COUNT I - RECOVERY OF OVERTIME COMPENSATION

         36.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

35 above.

         37.      Plaintiff and those similarly situated MLOs are/were entitled to be paid time and

one-half their regular rate of pay for each hour worked in excess of forty (40) per work week.

         38.      During their employment with Defendant, Plaintiff and those similarly situated

MLOs were forced to perform work off-the-clock, and thus, were not paid complete overtime

compensation for any overtime hours worked off-the-clock.

         39.      As a result of Defendant’s intentional, willful and unlawful acts in refusing to pay

Plaintiff and those similarly situated MLOs time and one-half their regular rate of pay for each hour

worked in excess of forty (40) hours per work week in one or more work weeks, Plaintiff and those

similarly situated MLOs have suffered damages plus are incurring reasonable attorneys’ fees and

costs.

         40.      As a result of Defendant’s willful violation of the FLSA, Plaintiff and those

similarly situated MLOs are entitled to liquidated damages.

         41.      Defendant ultimately failed to pay Plaintiffs for all hours worked.

         42.      Defendant did not keep accurate time records pursuant to 29 U.S.C. § 211(c) and

29 C.F.R. Part 516.




                                                       6

               Case 2:19-cv-01021-JPS Filed 07/17/19 Page 6 of 7 Document 1
       43.      Defendant did not rely upon a good faith defense in their decision to make

Plaintiffs work off-the-clock.

       44.      Plaintiff and the class members are entitled to overtime pursuant to 29 U.S.C. §

207.

       45.      Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff, DENISE BANGART, on behalf of herself and those similarly

situated, demand judgment against Defendant for the payment of all overtime hours at one and one-

half the regular rate of pay for the hours worked by them for which Defendant did not properly

compensate them, liquidated damages, reasonable attorneys’ fees and costs incurred in this action,

conditional certification of a collective action and any and all further relief that this Court

determines to be just and appropriate.

       Dated this 17th day of July, 2019.

s/ Carlos V. Leach___                                s/ Verona Swanigan__
Carlos V. Leach, Esq.                                Verona Swanigan, Esq.
FBN: 0540021                                         SBN: 1086459
Pro Hac Vice (motion forthcoming)                    THE SWANIGAN FIRM
THE LEACH FIRM                                       425 W. Capitol Ave.,
1950 Lee Road                                        Ste #1533
Suite 213                                            Little Rock, Arkansas 72201
Winterpark, FL 32789                                 Telephone: (866) 603-5239
Telephone: (407) 574-4999                            Facsimile: (866) 603-5239
Facsimile: (833) 523-5864                            Email: veronaS25@outlook.com
Email: cleach@TheLeachFirm.com
Email: yhernandez@theleachfirm.com

Counsel for Plaintiff                                Counsel for Plaintiff




                                                        7

             Case 2:19-cv-01021-JPS Filed 07/17/19 Page 7 of 7 Document 1
